DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-24 are cancelled. Therefore, claims 1, 2 and 25-95 are currently pending in this application. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
Information Disclosure Statement

	Applicant’s Information Disclosure Statement, filed on February 11, 2022 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Reasons for Allowance 
The present invention is drawn to products of Formula 
    PNG
    media_image1.png
    129
    195
    media_image1.png
    Greyscale
as defined in claim 1. The invention is also directed to the 
    PNG
    media_image2.png
    100
    239
    media_image2.png
    Greyscale
, purported to be useful in treating herpes infection.  However, US Patent No. 6,057,451 fail to disclose or suggest the modifications necessary to arrive at Applicant's claimed compounds. None of the published products anticipated, or rendered obvious, the products as described in this application. 
Therefore, claims 1, 2 and 25-95 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		Correspondence Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed, Ph.D. phone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/Kamal A Saeed/
Primary Examiner, Art Unit 1626